DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7 and 9 fail to further limit the claim it depends from and to include all of the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites terms "the state set”, “the input signal set” and “the character set”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domosi et al. (WO 2015/028830, IDS reference, hereinafter Domosi).
Regarding claim 6: Domosi discloses A symmetric key stream cipher cryptographic method for encrypting a plaintext, the method comprising the steps of:
Domosi - [Page 9, Line 24]: an input module for inputting unencrypted data),
performing encryption using a key automaton (Domosi - [Page 24, Line 25-26]: key automaton adapted for converting the unencrypted data into the encrypted data),
characterized in that a pseudo random character sequence of a given length is generated based on a seed of a pseudo random number generator for a subsequent character of the plaintext (Domosi - [Page 39, Line 11-13]: a pseudo-random number generator is applied, for which the state 1010 is chosen as an initial state. [Page 37, Line 1-2]: In an embodiment of the method for encrypting unencrypted data according to the invention the core of a pseudo-random number generator is selected as the first block of encrypted data), 
the transition matrix of the key automaton being a 16×16 or 256×256 Latin square is stored in a data memory (Domosi - [Page 56, Line 25-27]: the base automaton (and thus, also the other factor automata state isomorphic thereto) consists of Latin squares with sizes of 16 x 16 and 256 x 256. [Page 38, Line 10-14]: store the transition matrix of a single factor automaton, as well as a suitable permutation of the set of states for each further state isomorphic variant of the given factor automaton) and the key automaton is an automaton without output, and in the course of the encryption of the subsequent character of the plaintext (Domosi - [Page 34, Line 29-30]: the key automaton—obtained as a composition of automata using at least one, preferably finite, permutation automaton without output signals—is utilised for both the encryption and the decryption operations),
transmitting the pseudo random character sequence to the key automaton as input signal sequence (Domosi - [Page 40, Line 10-11]: first a random input signal, e.g. 0110—chosen to be the core of the pseudo-random number generator—is fed to A4), and
creating with the key automaton a subsequent character of a ciphertext, which is chosen to be the last element of a state sequence through which the key automaton is transited starting from a state being the same as the subsequent character of the plaintext scanned by the input/output data buffer effected by the input signal sequence (Domosi - [Page 41, Line 3-7]: First, the first ciphertext block, i.e. the string 0110 is read. This will be applied as the core of the pseudo-random number generator. In a manner similar to the encryption procedure, the core is used to generate pseudo-random strings as follows: The first block of the plaintext is 0100. under the effect of the first pseudo-random number, 0110, A4 goes from the state 0100 to the state 0001, under the effect of the second pseudo-random number, 1110, it goes from the state 0001 to the state 0000. [Page 17, Line 11-15]: in the course of the encryption process applying the key automaton, for a fixed natural number b an encrypted character string having a length b is generated for each unencrypted character string of length b of the plaintext, and the ciphertext is then obtained by concatenating (placing one after the other and tacking) the character strings so generated)

Regarding claim 7: Domosi discloses A symmetric key stream cipher cryptographic method for decrypting a ciphertext encrypted by the method according to claim 6, the method comprising the steps of:
scanning the ciphertext to be decrypted with an input/output data buffer (Domosi - [Page 9, Line 28]: an input module for inputting encrypted data),
performing decryption using the key automaton's inverted key automaton (Domosi - [Page 9, Line 29-30]: a key automaton adapted for converting the encrypted data into the unencrypted data),
characterized in that a pseudo random character sequence of a given length is generated based on the seed of the pseudo random number generator for a subsequent character of the ciphertext (Domosi - [Page 39, Line 11-13]: a pseudo-random number generator is applied, for which the state 1010 is chosen as an initial state. See also [Page 35, Line 19-20]: the ciphertext comprises (for instance, at the beginning) a core of the pseudo-random number generator),, the transition matrix of the key automaton's inverted key automaton being a 16×16 or 256×256 Latin square is stored in a data memory (Domosi - [Page 56, Line 25-27]: the base automaton (and thus, also the other factor automata state isomorphic thereto) consists of Latin squares with sizes of 16 x 16 and 256 x 256. [Page 38, Line 10-14]: store the transition matrix of a single factor automaton, as well as a suitable permutation of the set of states for each further state isomorphic variant of the given factor automaton) and the key automaton's inverted key automaton is an automaton without output, and in the Domosi - [Page 34, Line 29-30]: the key automaton—obtained as a composition of automata using at least one, preferably finite, permutation automaton without output signals—is utilised for both the encryption and the decryption operations. [Page 53, Line 6-12]: the roles of the plaintext blocks and pseudo-random character strings applied in the state transitions of the key automaton are reversed. (In this case, in order that the decryption operation can be performed unambiguously, the transition matrix of the base automaton should either constitute a Latin left semi-cube, a Latin cube, or a matrix consisting of such square matrices, written one below another, wherein each column of each square matrix is a permutation of the character set)),
transmitting a mirror image of the pseudo random character sequence to the key automaton's inverted key automaton as input signal sequence (Domosi - [Page 52, Lin e2-6]: during decryption the pseudo-random numbers utilised in the encryption process are used in a reverse order, i.e. in the first step of the decryption loop the pseudo-random number applied in the last step of the encryption loop should be used), and
creating with the key automaton's inverted key automaton a subsequent character of a plaintext, which is chosen to be the last element of a state sequence through which the key automaton's inverted key automaton is transited starting from a state being the same as the subsequent character of the ciphertext scanned by the input/output data buffer effected by the input signal sequence (Domosi - [Page 31, Line 7-15]: the method for decrypting encrypted data according to the invention the core being in the first block of encrypted data is separated, utilising the core, a series of blocks of pseudo-random numbers is generated (in a manner similar to the encryption process), and the next - i.e. initially the first - block of the unencrypted data is obtained by taking that state of the composition of automata from which state the composition of automata is taken by the next block - i.e. initially the first - of pseudo-random numbers into the state corresponding to the next block of the encrypted data out of all blocks of encrypted data. [Page 42, Line 24-25]: under the effect of the input 0110, A4 goes from the state 1010 to the state 1010).

Regarding claim 8: Domosi discloses characterized in that the pseudo random character sequence is 16- or 32-characters-long (Domosi - [Page 35, Line 26-29]: The output of the pseudo-random number generator applied in some embodiments of the invention is constituted by pseudo-random character strings of a length b over a character set coinciding with the set of states and set of input signals of the automaton. [Page 48, Line 16-18]: For a natural number b, preferably for b=32 or b=16, exactly one state of the key automaton 44 is assigned to each character string having a length b),

Regarding claim 9: Domosi discloses A symmetric key stream cipher cryptographic device adapted for implementing the method of claim 6,
the device comprises an input/output data buffer (Domosi - Fig. 18, a module 50 that may be applied both as an input and an output), a program memory (Domosi - Fig. 18, program memory 41), a data memory (Domosi -Fig. 18, data memory 43), a pseudo random number generator, and a seed thereof (Domosi - [Page 47, Line 25-26]: the core m of the pseudo-random number generator), and a key automaton without output (Domosi - [Page 14, Line 22]: An automaton without output signals); this is characterized in that
 the state set and the input signal set of the key automaton coincides with the character set of the plaintext, the character set in turn coincides with the character set of the ciphertext (Domosi - [Page 10, Line 2-8]: the key automaton is a composition of automata, said composition of automata having a set of states and a set of input signals identical to each other and being implemented as a—preferably finite—permutation automaton without output signals, said composition of automata comprises at least one (typically more than one)—preferably finite—factor automaton without output signals, each of the unencrypted data and the encrypted data has a character set identical to each other), and the transition matrix of the key automaton is a square matrix, preferably a Latin square (Domosi - [Page 56, Line 25-27]: the base automaton (and thus, also the other factor automata state isomorphic thereto) consists of Latin squares with sizes of 16 x 16 and 256 x 256).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Domosi (Pub. No.: US 2009/0092251A1) - SYMMETRIC KEY CRYPTOGRAPHIC METHOD AND APPARATUS FOR INFORMATION ENCRYPTION AND DECRYPTION
Tateishi et al. (Pub. No.: US 2015/0033018) - SYSTEM FOR DETERMINING WHETHER CHARACTER STRING HAS BEEN ACCEPTED BY AUTOMATON 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437